EXHIBIT NO. 2: First quarter 2009 results for CEMEX, S.A.B de C.V. (NYSE:CX). 2009 FIRST QUARTER RESULTS Stock Listing Information First quarter like-to-like First quarter 2009 2008 % Var. % Var.* 2009 2008 NYSE(ADS) Net sales 3,660 5,400 (32%) (15%) % of Net Sales Ticker:CX Gross profit 1,045 1,594 (34%) (16%) 28.6% 29.5% Operating income 326 461 (29%) 1% 8.9% 8.5% MEXICAN STOCK EXCHANGE Majority net income 3 470 (99%) 0.1% 8.7% Ticker:CEMEX.CPO EBITDA 712 951 (25%) (3%) 19.5% 17.6% Ratio of CEMEX.CPO to CX 10:1 Free cash flow aftermaintenance capital expenditures 118 487 (76%) 3.2% 9.0% Net debt 18,034 18,813 (4%) Net debt/EBITDA 4.3 3.7 Interest coverage 4.8 4.8 Earnings per ADR 0.00 0.63 (99%) Average ADRs outstanding 777.4 750.9 4% In millions of US dollars, except ratios and per-ADS amounts. Average ADSs outstanding are presented in millions.* Percentage variations adjusted for investments/divestments and currency fluctuations. Investor Relations In the United States 1 In Mexico 52 (81) 88884292 E-Mail ir@cemex.com www.cemex.com Consolidated net sales decreased to US$3,660 million, representing a decrease of 32% compared with those of the first quarter 2008, or a decrease of 15% adjusting for the exclusion of our Venezuelan operations, the sale of our assets in the Canary Islands as well as currency fluctuations. The decline in sales is the result of lower volumes, partly as a result of adverse weather conditions throughout Europe, which was partially mitigated by price resiliency in most of our markets. The infrastructure sector was the main driver of demand in most of our markets despite the fact that we have not seen the positive impact of stimulus packages around the world. Cost of sales as a percentage of net sales increased 0.9 percentage points to 71.4% from 70.5% during first quarter 2008, due mainly to higher variable costs of production, mainly from an increase in the cost of raw materials partially offset by a decrease of 42% in fixed costs originating from our asset rationalization efforts. Selling, general, and administrative (SG&A) expenses as a percentage of net sales decreased 1.3 percentage points during the quarter compared with the same period last year, from 21.0% to 19.7%, mainly as a result of cost-reduction initiatives which compensated for lower economies of scale due to lower volumes. EBITDA decreased 25% during the quarter compared with the same period last year, to US$712 million. Adjusting for divestments and currency fluctuations, EBITDA declined 3%. The decrease was due mainly to lower contributions from our U.S. and Spanish operations; the exclusion of our Venezuelan operations starting August 1, 2008; and the sale of our assets in the Canary Islands during the fourth quarter of 2008. EBITDA margin increased 1.9 percentage points, from 17.6% in the first quarter of 2008 to 19.5% this quarter, due to the reasons already discussed in the explanation of cost of sales and SG&A as a percentage of net sales. Exchange gain (loss) net for the quarter resulted in a loss of US$138 million, resulting mainly from the depreciation of the Mexican peso against the US dollar. Gain (loss) on financial instruments for the quarter was a loss of US$139 million resulting mainly from the depreciation of the Mexican peso versus the US dollar and also from equity derivatives related to CEMEX and Axtel shares. Other expenses, net, for the quarter resulted in a loss of US$38 million versus a gain of US$193 million in 2008 as a result of the sale of Axtel shares last year. Income tax for the quarter resulted in a gain of US$190 million, which includes a positive effect on deferred taxes as a result of the application of the expected effective tax rate for 2009. Majority net income was a gain of US$3 million in the first quarter of 2009 due to lower operating income, the loss on financial instruments, and the exchange gain loss, all which were partially mitigated by the recognized deferred tax benefit, as already explained. Net debt at the end of the first quarter was US$18,034 million, representing an increase of US$126 million during the quarter. The net-debt-to-EBITDA ratio reached 4.3 times at the close of the first quarter of 2009 compared with 4.0 times at the close of the fourth quarter of 2008. Interest coverage reached 4.8 times at the close of the quarter, down from 4.9 times in fourth quarter of Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 1 NYSE(ADS) Ticker:CX EBITDA and Free Cash Flow(1) First quarter January – March 2009 2008 % Var. 2009 2008 % Var. Operating income 326 461 (29%) 326 461 (29%) + Depreciation and operating amortization 387 490 387 490 EBITDA 712 951 (25%) 712 951 (25%) - Net financial expense 198 260 198 260 - Maintenance capital expenditures 43 82 43 82 - Change in working capital 309 101 309 101 - Taxes paid 64 106 64 106 - Other cash items (net) (20) (85) (20) (85) Free cash flow after maintenance capital expenditures 118 487 (76%) 118 487 (76%) - Expansion capital expenditures 152 425 152 425 Free cash flow (34) 62 N/A (34) 62 N/A In millions of US dollars. During the quarter, the increase in net debt arises from the negative free cash flow and the cost of closing out derivative positions which were partially offset by positive foreign-exchange conversion effects. Debt-Related Information First quarter Fourth quarter First quarter 2009 2008 % Var. 2008 2009 2008 Total debt 18,820 19,747 (5%) 18,784 Currency denomination Short-term 23% 25% 37% US dollar 63% 75% Long-term 77% 75% 63% Euro 23% 24% Cash and cash equivalents 768 713 8% 990 Mexican peso 12% 0% Fair value of cross-currency swaps (2) 19 220 (114) Yen 1% 0% Net debt (2) 18,034 18,813 (4%) 17,908 Other 1% 1% Interest expense 205 271 (24%) 215 Interest rate Interest coverage (3) 4.8 4.8 4.9 Fixed 25% 26% Net debt/EBITDA (1) (3) 4.3 3.7 4.0 Variable 75% 74% In millions of US dollars, except ratios. During the quarter first quarter of 2009, CEMEX issued various short-term notes under its Short-Term Promissory Notes Program (“Certificados Bursátiles de Corto Plazo”), with the partial guarantee of the Mexican government through NAFIN, having an outstanding amount of MXN877 million at the end of the quarter. (1) EBITDA and free cash flow (calculated as set forth above) are presented herein because CEMEX believes that they are widely accepted as financial indicators of its ability to internally fund capital expenditures and to service or incur debt. EBITDA and free cash flow should not be considered as indicators of CEMEX’s financial performance, as alternatives to cash flow, as measures of liquidity, or as being comparable to other similarly titled measures of other companies. EBITDA is reconciled above to operating income, which CEMEX considers to be the most comparable measure as determined under Mexican Financial Reporting Standards. Free cash flow is reconciled to EBITDA. CEMEX is not required to prepare a statement of cash flows under Mexican accounting principles and, as such, does not have such Mexican Financial Reporting Standards cash-flow measures to present as comparable to EBITDA or free cash flow. (2) For presentation purposes in the table above, net debt includes the fair value of cross-currency swaps (“CCS”) associated with debt. (3) Starting in fourth quarter of 2008, for the calculation of our financial ratios (Net Debt/EBITDA and Interest Coverage), we have been using the amended definition in accordance with our contractual obligations under our loan facilities. . Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 2 Equity-Related Information One CEMEX ADS represents ten CEMEX CPOs. The following amounts are expressed in CPO terms. Beginning-of-quarter CPO-equivalent units outstanding 7,773,893,500 Exercise of stock options not hedged 98,002 Less increase (decrease) in the number of CPOs held in subsidiaries 0 End-of-quarter CPO-equivalent units outstanding 7,773,991,502 Outstanding units equal total shares issued by CEMEX less shares held in subsidiaries. Employee long-term compensation plans As of March 31, 2009, executives had outstanding options on a total of 93,655,517 CPOs, with a weighted-average strike price of approximately US$1.78 per CPO (equivalent to US$17.78 per ADS). Starting in 2005, CEMEX began offering executives a restricted stock-ownership program. As of March 31, 2009, our executives held 40,828,605 restricted CPOs, representing 0.5% of our total CPOs outstanding. Derivative Instruments CEMEX periodically utilizes derivative financial instruments such as interest-rate and currency swaps, currency forwards and options, and equity derivatives in order to execute its corporate financing strategy and to hedge other obligations as they arise. The following table shows the notional amount for each type of derivative instrument and the aggregate fair market value for all of CEMEX’s derivative instruments as of the last day of each quarter presented. April 27, First quarter Fourth quarter Notional amounts 2009 2009 2008 2008 Equity 966 966 379 798 Foreign-exchange (1) 0 289 10,725 1,293 Interest-rate (2) 0 5,216 4,811 15,701 Estimated aggregate fair market value (1)(2) (3) (86) (138) 115 (85) In millions of US dollars. The estimated aggregate fair market value represents the approximate settlement result as of the valuation date, based upon quoted market prices and estimated settlement costs, which fluctuate over time. Fair market values and notional amounts do not represent amounts of cash currently exchanged between the parties; cash amounts will be determined upon termination of the contracts considering the notional amounts and quoted market prices as well as other derivative items as of the settlement date. Fair market values should not be viewed in isolation but rather in relation to the fair market values of the underlying hedge transactions and the overall reduction in CEMEX’s exposure to the risks being hedged. Note:Under Mexican FRS, companies are required to recognize all derivative financial instruments in the balance sheet as assets or liabilities, at their estimated fair market value, with changes in such fair market values recorded on the income statement, except when transactions are entered into for cash-flow hedging purposes, in which changes in the fair market value of the related derivative instruments are recognized temporarily in equity and then reclassified into earnings as the inverse effects of the underlying hedged items flowed through the income statement. As of March 31, 2009, in connection with the fair market value recognition of its derivatives portfolio, both active and closing out positions, CEMEX had recognized increases in assets and liabilities resulting in a net asset of US$143 million, which includes US$60 million held as cash collateral by banks, which according to our financial agreements, are presented net of the liabilities associated with the derivative instruments. The notional amounts of derivatives substantially match the amounts of underlying assets, liabilities, or equity transactions on which the derivatives are being entered into. (1) Excludes derivatives entered into by financial institutions with certain Special Purpose Entities (“SPEs”) created under various series of our perpetual notes, because the only instance under our control under which the SPEs are entitled to receive or to pay any amount under such derivatives is if we were to elect to defer the coupons on the securities prior to a CEMEX Credit Event, which would be counter to our existing dividend policy, or under specified events of default. Includes fair market value of equity derivatives entered into with financial institutions. As of March 31, 2009, the notional amount of these derivatives was US$2,969 million and had a positive fair market value of approximately US$182 million. (2) Excludes, starting on the first quarter of 2009, an interest rate swap entered into by CEMEX with a trust created specifically to finance the construction of the Termoeléctrica del Golfo energy plant, because the swap is embedded into the structure of the project and cannot be cancelled or modified without an amendment to the underlying loan. As of March 31, 2009, the notional amount of this derivative was US$208 million and had a positive fair market value of approximately US$49 million. (3) Net of cash collateral deposited under open positions. Cash collateral was US$371 as of December 31, 2008, US$291 as of March 31, 2009, and US$255 as of April 27, 2009. As of April 27, 2009, the fair market value loss of approximately US$86 million reflects the market value of our remaining derivative instruments after the unwinding of the majority of our derivatives portfolio. As a result of the unwinding, US$417milion in termination losses under our derivatives were documented as debt. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 3 Other Activities Mexican President inaugurates first phase of EURUS wind farm On January 22, 2009, Mexican President Felipe Calderón celebrated the development of the EURUS wind farm project already underway, which will have 250 megawatts (MW) of power production capacity that will be consumed mainly by CEMEX. The wind farm represents an investment of US$550 million by the Spanish company ACCIONA. The EURUS wind farm is a self-generation project to supply approximately 25% of CEMEX Mexico's electricity needs. It has been developed jointly by CEMEX and ACCIONA Energia and will have 167 wind turbines, each with capacity of 1.5 MW, built by ACCIONA Windpower. The project is located in Juchitan, in the southern Mexican state of Oaxaca, in a 2,500 hectare area in the Tehuantepec Isthmus, an area well-known for its wind resources. The energy that will be produced by EURUS is estimated to be sufficient to power a Mexican city of half a million inhabitants, reducing CO2 emissions by approximately 600 thousand metric tons each year, which represents approximately 25% of the total emissions generated by such a community. EURUS will be one of the largest wind farms in the world and the second largest in terms of emissions reduction registered under the Clean Development Mechanism of the United Nations (Kyoto Protocol). It will also have one of the largest emission reduction indexes per installed capacity in the world. The first phase became operational in the first quarter of 2009 and the last phase is expected be operational in the fourth quarter of 2009. Currently, 25 turbines are installed. The wind farm represents a major contribution towards the global effort that CEMEX is making to reduce its impacts and to become more sustainable. Please refer to the end of this report for definitions of terms, US-dollar translation methodology, and other important disclosures. Page 4 Operating Results Mexico Our Mexican operations’ cement volume increased 3% during the quarter versus the same period last year, while ready-mix volume increased 4% over the same period.
